Exhibit 10.2

 

Grant Acceptance Agreement

 

Prudential Financial, Inc.

Performance Shares

 

February 8, 2005 (“Grant Date”)

 

You have been granted a target number of XXX Performance Shares (“shares”). The
number of shares you will receive as of the Payment Date will be adjusted as
described below.

 

Payment Date:

 

February 2008 (upon approval of the Compensation Committee)

 

Performance Cycle

 

The Performance Cycle begins January 1, 2005 and expires on December 31, 2007.

 

See the brochure entitled 2005 Long-Term Incentive Program—Performance Shares
and Stock Options (‘Brochure”) for more information about this grant. This Grant
Acceptance Agreement (“Agreement”) and the Brochure are subject to the terms,
conditions and restrictions contained in the Prudential Financial, Inc. Omnibus
Incentive Plan (“Plan”) document. Except as specified otherwise, this Agreement
and the Brochure are not a substitute for the official Plan document, which
governs the operation of the Plan. Also, this is not a stock certificate or
negotiable instrument.

 

Your eligibility for the 2005 Long-Term Incentive Program (the “Program”), the
benefits provided by this Program and all other terms and conditions of the
Program and any long-term grant will be determined pursuant to and are governed
by the provisions of the Plan document, including and decisions of the
Compensation Committee provided for in the Plan document. If there is any
discrepancy between the information in this grant or in Brochure and the Plan
Document, or if there is a conflict between information discussed by anyone
acting on behalf of Prudential Financial, Inc. (“Prudential”) and the actual
Plan document, the Plan document, as interpreted by the Compensation Committee
(or its delegate), in its sole discretion, will always govern.

 

Nothing contained in this Agreement or the Brochure is intended to constitute or
create a contract of employment nor shall it constitute or create the right to
remain associated with or in the employ of Prudential for any particular period
of time. Employment with Prudential is employment at will, which means that
either you or Prudential may terminate the employment relationship at any time,
with or without cause or notice.



--------------------------------------------------------------------------------

1. Earnout: Performance Goals

 

If you are actively employed as of the Payment Date of the Performance Shares,
you will receive a number of shares of Prudential Financial, Inc. Common Stock
(“Common Stock”) equal to the target number set forth above as adjusted based on
achievement of the performance goals for operating return on average equity on
an adjusted operating income basis (“ROE”) and earnings per share of Common
Stock (diluted) (“EPS”). Half of the target award will be earned based on
average ROE performance over the Performance Cycle, and the other half of the
target award will be earned based on EPS growth over the 2005-2007 Performance
Cycle relative to the Prudential’s 2004 EPS. ROE achievement will be evaluated
as follows:

 

ROE

Achievement

--------------------------------------------------------------------------------

 

Payout as % of Target

Number of Shares

--------------------------------------------------------------------------------

10% or less

  50% (minimum)

11%

  75%

12%

  100% (target)

12.5%

  125%

13% or more

  150% (maximum)

 

EPS achievement will be evaluated as follows:

 

EPS Growth (CAGR

2005-2007)

--------------------------------------------------------------------------------

 

Payout as % of Target

Number of Shares

--------------------------------------------------------------------------------

8% or less

  50% (minimum)

9%

  75%

10%

  100% (target)

11%

  125%

12% or more

  150% (maximum)

 

Payouts will be in a linear relationship with achievement between the above data
points. Subject to other provisions of the Plan and the Program, the total
earned payout as a percentage of the target number of shares will be based on
the average of the ROE and EPS payout percentages and the resulting number of
shares will be rounded to the nearest whole number. The actual number of shares
to be received will be as determined by the Compensation Committee in February
2008.

 

ROE will be defined as “Operating Return on Average Equity” as publicly
disclosed in PFI’s Quarterly Financial Supplement (“QFS”), adjusted for
significant one-time charges or benefits that do not accurately reflect the
operating performance of the Company’s businesses as and to the extent
determined by the Compensation Committee. EPS is defined as the “Earnings Per
Share of Common Stock (diluted): Financial Services Businesses after-tax
adjusted operating income” as publicly disclosed in the QFS, adjusted for
significant one-time charges or benefits that do not accurately reflect the
operating performance of the Company’s businesses as and to the extent
determined by the



--------------------------------------------------------------------------------

Compensation Committee. Growth in EPS will be calculated based on the compounded
annual growth rate for the period from January 1, 2005 through December 31,
2007, against the Company’s 2004 EPS (using the same definition).

 

2. No Rights as a Shareholder; Dividend Equivalents

 

Prior to the delivery of Common Stock as of the Payment Date, the Participant
shall not have any right to vote on any matter submitted to the Company’s
stockholders until such time as the shares attributable to such Performance
Shares have been issued as of the Payment Date. The Participant shall be
entitled to receive dividend equivalents on the target number of Performance
Shares based on any dividends declared from the Grant Date until the Payment
Date (or until the date of forfeiture if sooner). There will be no
reconciliation of the dividend equivalents paid on target shares versus the
actual number of shares of Common Stock earned.

 

3. Taxes

 

Prudential/your employer shall have the right to deduct and report taxes
(federal, state, local or social insurance taxes) or other obligations required
to be withheld by law prior to distributions made to you. You will be
responsible for satisfying your tax responsibility, if any.

 

4. Governing Law

 

The validity, construction and effect of this Agreement and the plan shall be
determined in accordance with the laws of the State of New Jersey without regard
to principles of conflict of laws.

 

5. Covenant Not to Solicit; Other Terms and Restrictions

 

(a) Restrictions During Employment. You agree that during your employment with
Prudential or any of its direct or indirect subsidiaries (the “Company Group”),
you shall not, other than on behalf of any member of the Company Group, or as
may otherwise be required in connection with the performance of your duties on
behalf of any member of the Company Group, solicit or induce, either directly or
indirectly, or take any action to assist any entity, either directly or
indirectly, in soliciting or inducing any employee of the Company Group (other
than your administrative assistant) to leave the employ of the Company Group
(“Induce Departures”).

 

(b) Terms and Restrictions Upon Termination of Employment.

 

  (1) You agree that, in the event of your termination of employment with
Prudential or any member of the Company Group, you will execute and submit by
the date specified by Prudential, and will not later revoke, either a Separation
Agreement and General Release (in connection with an involuntary termination for
any reason other than for Cause) or a General Release of Claims (in connection
with a voluntary termination that qualifies as an Approved Retirement) in a form
and with terms and conditions satisfactory to Prudential (hereafter referred to
collectively as the “Release”).

 

  (2) As determined by the Compensation Committee consistent with section 9.3(c)
of the Plan, in the event your employment terminates, you comply with paragraph
(1) above, and you qualify for an Approved Retirement within the meaning of the
Plan (whether your termination is voluntary or involuntary):

 

  a. Plan section 9.3(c)(iii) [describing a pro ration over the Performance
Cycle] will not apply. Instead, the following provisions will apply.



--------------------------------------------------------------------------------

  b. If you terminate in 2005 with less than three calendar months of active
service in 2005, your Performance Shares granted by this Agreement will be
forfeited.

 

  c. If you terminate in 2005 with at least three calendar months of active
service in 2005, your target number of Performance Shares for this 2005 grant
will be reduced to the number equal to the number originally granted under this
Agreement multiplied by a fraction, the numerator of which is the number of
months during 2005 in which you have any active service and the denominator of
which is 12. If this results in a fractional share, the number of shares will be
rounded to the next higher integer. The balance of the target number of
Performance Shares granted for 2005, and any final number of Performance Shares
that could have been awarded based on the target number, will be forfeited.

 

  d. As of the Payment Date of the Performance Shares, you will receive a number
of shares of Common Stock as described in section 1 based on the target number
granted, adjusted if applicable as described in subsection 5(b)(2) above.

 

(c) Post-Employment Restrictions. You agree that until the Payment Date or, if
later, end of one year after the termination of your employment with each member
of the Company Group for any reason, you shall comply with the following
restrictive covenants:

 

  (1) Non-solicitation. You shall not Induce Departures or hire or employ, or
assist in the hire or employment of, either directly or indirectly, any
individual (other than your administrative assistant) whose employment by the
Company Group ended within sixty (60) days preceding that individual’s hire or
employment by you or your successor employer;

 

  (2) Additional Restrictive Covenants. In the event of your Approved
Retirement, you shall not compete with Prudential [under terms to be determined
by the Company].

 

(d) Restrictions Separable and Divisible. You hereby acknowledge that you
understand the restrictions imposed upon you by Subsections 5(a) through (c) of
this Agreement. You and Prudential understand and intend that each such
restriction agreed to by you will be construed as separable and divisible from
every other restriction, and that the unenforceability, in whole or in part, of
any restriction will not affect the enforceability of the remaining restrictions
and that one or more of all of such restrictions may be enforced in whole or in
part as the circumstances warrant. No waiver of any one breach of the
restrictions contained herein will be deemed a waiver of any other breach.

 

(e) Remedies. You agree that the restrictions of Subsections 5(a) through (c)
are fair, reasonable and necessary, and are reasonably required for the
protection of Prudential and any other member of the Company Group. You also
agree and acknowledge that the amount of damages that would derive from the
breach of these restrictions is not readily ascertainable and that the
restrictions contained herein are a significant portion of the consideration
that you are conveying or have conveyed to Prudential in consideration of the
grant of the Performance Shares evidenced by this Agreement. Accordingly, you
agree that, in the event that you fail to execute and submit or you revoke a
Release required by paragraph 5(b), or



--------------------------------------------------------------------------------

you breach any of the restrictive covenants set forth in Subsections 5(a) and
5(c), all grants of Performance Shares shall be cancelled immediately as of the
date of such failure, as determined in the sole discretion of the Committee or
its delegate. You also agree that if you breach any of the restrictive covenants
set forth in Subsections 5(a) and 5(c) you shall disgorge to Prudential
Financial, Inc. all Common Stock (rounded to the nearest whole share) received
under the grant, or cash equal to the value of the Performance Shares granted
(using the current Fair Market Value of the Performance Share when it was paid
or payable). You shall disgorge such shares or make such payment within five (5)
business days of the date Prudential notifies you that a breach of the
provisions of this Section 6 has occurred. If payment is not paid within such
period, any subsequent payment shall be made with interest at a rate equal to
the prime rate as reported in The Wall Street Journal (Eastern Edition) on the
date on which notice of your breach is sent to you by Prudential, plus 2
percent. Interest payments shall be made in the form of cash only. You also
acknowledge that, in the event you breach any part of this Section, the damages
to Prudential would be irreparable. Therefore, in addition to monetary damages
and/or reasonable attorney’s fees, Prudential shall have the right to seek
injunctive and/or other equitable relief in any court of competent jurisdiction
to enforce this covenant. Further, you consent to the issuance of a temporary
restraining order to maintain the status quo pending the outcome of any
proceeding.

 

7. Other Terms

 

This award of Performance Shares does not entitle you to any benefit other than
the benefits granted under the Plan. Any benefits granted under the Plan are not
deemed compensation under any Prudential pension plan, welfare plan or any
compensation plan or program and shall not be considered as part of such
compensation for purposes of calculating pension, bonuses, long-service awards,
or in the event of severance, redundancy or resignation.

 

You understand and accept that the benefits granted under the Plan are entirely
at the discretion of Prudential Financial, Inc., and that Prudential Financial,
Inc. may modify, amend suspend or terminate the Plan or any and all of the
policies, programs and plans described in this agreement in whole or in part, at
any time, without notice to you or your consent.

 

I accept the terms of this Agreement, and acknowledge that I understand this
Agreement and the terms of the Plan. I have received a copy of the Brochure as
currently in effect.